 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthern Nevada Home Builders Association, Inc.andCarpentersLocalUnion 1780, UnitedBrotherhood of Carpenters and Joiners ofAmerica,AFL-CIO. Case 31-CA-1311126 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 4 November 1983 Administrative Law JudgeWilliam L. Schmidt issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Party filed an answeringbrief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2 and to adopt the recommended Orderas modified.While we agree with the judge that the Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to furnish the Union a roster of thosebuildermembers that are or have been bound toeither a master or memorandum agreement withthe Union, we do not agree it violated the Act byrefusing to furnish the names and addresses of itsremaining builder members.The Respondent and the Union have been partyto a series of collective-bargaining (master) agree-ments.The Respondent represents only construc-tion industry members who have authorized it inwriting to negotiate with the Union. The membersare at liberty to grant and withdraw at will an au-thorization to bargain. The Respondent has notalways been diligent in notifying the Union when amember has executed or withdrawn a bargainingauthorization.After a member has withdrawn itsbargaining authorization from the Respondent, it isstillbound to the terms of a memorandum agree-ment appended to the master collective-bargainingagreement.The memorandum agreement deletesthe no-strike, no-lockout, and grievance provisionsof the master agreement but it adheres to all otherprovisions, including those for fringe benefit trustfunds.The memorandum agreement also containsan automatic renewal clause binding a contractorfor the term of any successor contract negotiatedbetween the Union and the Respondent, unless thecontractor gives timely notice of cancellation.'In the absence of exceptions, the Board pro forma adopts the judge'srefusal to deferthe disputeto arbitration2We find it unnecessary to rely on the judge's speculation that the Re-spondent's membership list could be useful to the Union in referring car-penters or in formulating future collective-bargaining strategy and pro-posalsIn 1976, 12 of the Respondent's members werebound to the master agreement. The number ofmembers bound to the succeeding agreementdropped to 10 and the Respondent claimed thatonly 3 of its members were bound to the current1982-1984 master agreement. There is no conten-tion that the Respondent promoted open shops ordouble-breasted operations during this time.On 7 January 1983,3 the Union's business repre-sentativeLaub wrote the Respondent's executivedirector Porter requesting the most current list ofcompanies that were signatories to the agreementthrough the Respondent. (The current masteragreement does not list individual contractor signa-tories. It has signature lines only for representativesof the Union and of the Respondent association.)Receiving no response, the Union mailed a follow-up request on 8 February. On 22 February Portersent the Union the names, addresses, and telephonenumbers of the three contractors that were signato-ries to the master agreement. On 19 April theUnion's attorney wrote the Respondent asking forthe names and addresses of all the Respondent'smembers, including those that the Respondent con-tended were not bound by the negotiations. TheUnion stated that the information was necessarywith respect to the Union's obligation to fulfill itscontractual commitments and determine whetherthere had been any violations of the agreement. On29April the Respondent's attorney wrote theUnion stating that it had met its legal obligation byfurnishing the Union with the names of memberswho were signatories to the contract.Laub testified that the Union had requested theRespondent'smembership roster because of thesevere drop in the number of contractors bound tothemaster agreement, and that several of thosewho had formerly been bound to the agreementhad not given any indication that they were adher-ing to the memorandum agreement. Laub furthertestified that he was suspicious that some of thecontractorswere unlawfully engaged in double-breasted operations.He explained that the Re-spondent had given him conflicting informationconcerning the status of a contractor named Car-illo,that he had seen signs at jobsites reflectingcontractor names which were similar to those whowere formerly bound to an agreement with theUnion, and that a nonunion subcontractor hadsome type of an association with a contractor whohad been a signatory to an agreement with theUnion. (The master and memorandum contracts re-quire subcontracting with unionized firms.) Laubalso asserted that a contractor who the RespondentaAll dates hereafter refer to 1983274 NLRB No. 48 SOUTHERN NEVADA BUILDERS ASSNdid not identify as bound to the agreement was anemployer trustee on the pension trust fund, in al-leged violation of the trust and collective-bargain-ing agreements. The master agreement, however,has no signatory requirement for trustees. The trustagreement is not in evidence.The judge specified five reasons that the mem-bership list was relevant to contract administrationand enforcement purposes: (1) The Union neededthe information to ascertain whether former signa-tories of the master agreement were still active andshould be bound by the memorandum. (2) TheUnion needed to investigate the possibility of sub-contracting procedures in violation of the contractlimitations. (3) The Union could use the informa-tion to investigate its suspicions about double-breasting. (4) The Union could ascertain whethercertain contractors were qualified to serve as bene-fitfund trustees. (5) The information would assisttheUnion in identifying job opportunities for itshiring hall referral system. The judge also notedthat the membership list was relevant to the formu-lation of future bargaining proposals. Consequently,the judge found that the General Counsel had dem-onstrated that the Union's request for the roster ofnames and addresses of all the Respondent's buildermemberswas necessary and relevant for theUnion's performance of its collective-bargainingrepresentative duties.Accordingly, he concludedthat the Respondent's refusal to furnish the request-ed information violated Section 8(a)(5) and (1) oftheAct, underNLRB v. AGC of California,633F.2d 766 (9th Cir. 1980), cert. denied 452 U.S. 915(1981), and ordered the membership roster of allthe builder members be furnished to the Union.Section 8(a)(5) and (1) of the Act obligates anemployer to provide a union requested informationif there is a probability that such data is relevantand will be of use to the union in fulfilling its statu-tory duties as the employees' exclusive bargainingrepresentative.NLRB v. Acme Industrial Co.,385U.S. 432, 435-436 (1967). Because the Union's 19April1983 letter requested "the names andaddress[es] of all members [of Respondent], includ-ing those members . . . not bound by the MasterLabor Agreement negotiations," the Union had todemonstrate the reasonable and probable relevanceof the requested information.NLRB v. Leonard B.Hebert, Jr. & Co.,696 F.2d 1120, 1124 (5th Cir.1983), cert. denied 114 LRRM 2567 (1983);NLRBv.AGC of California,supra at 770;4San Diego4 In joining with his colleagues,Member Hunter wouldnecessarilyoverruleAGC of California,242NLRB 891 (1979), andLeonard BHebert, Jr & Co,259 NLRB 881 (1981), to the extent that they implythat information the Union sought in this case would be presumptivelyrelevant351Newspaper Guild v. NLRB,548 F.2d 863, 867-868(9th Cir. 1977). To satisfy its burden, a union "mustoffermore than mere `suspicion or surmise' for itto be entitled to the information." The "showingby the union must be more than a mere concoctionof some general theory which explains how the in-formation would be useful to the union in deter-mining if the employer has committed some un-known contract violation." Otherwise, the unionwould have "unlimited access to any and all datawhich the employer had."San Diego NewspaperGuild,supra at 868. Accord:NLRB v. Temple-Eastex,579 F.2d 932, 937-938 (5th Cir. 1978).The Union sought to justify its request by rely-ing on Business Representative Laub's testimonythat, since 1976, the number of builder membersbound by the master agreement dropped from 12to 3 and that none of those formerly bound hadsigned the memorandum agreement; 5 that the Re-spondent had given Laub conflicting informationabout the membership status of one companynamed Carillo;6 and that two former signatories-Ernie Becker Jr. and Stan Jones-were using "non-union" subcontractors in violation of the subcon-tracting provisions of the master and memorandumagreement.7 Laub further testified that if he had aroster of all Association members he would be ableto check names, addresses, telephone numbers, andbusiness license numbers to determine if former sig-natorieswere circumventing the bargaining agree-ment by operating double-breasted companies orby using unlawful subcontracting practices.5The parties disagree whether a builder memberhas to actually signthe memorandum agreementto be bound by its terms after withdrawingits bargaining authorizationfrom the RespondentThe Respondent arguesthat a buildermember doesnot have tosign because the master agree-ment states that a builder member"who has resignedfrom the Asso-ciation agreesto be fully bound by the termsand conditions of theMemorandumAgreement with the [Ulmon" From the Respond-ent's viewpoint, it would notmatter ifnone of thenine buildermembers,formerly bound by the masteragreement, had signed the memorandumagreement,because allwould still be bound by it8Laub testifiedthat 2 years earlier the Respondent mistakenly in-formed him that Carillohad signed the master agreement,but that 1month later the Respondent informedhim voluntarily that Carillo had infact not signed the agreementWhile also testifying about "suspicions"concerning whether Wood Brothershad signed,Laub later admitted thatthe Respondent's 23 February 1983 letter listed Wood Brothers as one ofthree signatories to the then current master agreement7We find Laub's testimonyabout Ernie Becker Jrvague becauseLaubtestified thatBecker had"associations" with a personnamed Rich-ards orRichardson who was notsignatory to the agreement,and that theagreement may have beenviolated "if Richardson was a subcontractor toErnie Becker, Jr "Laub did testify that Stan Jones still performed contracting work, butwithout members of the Union While this testimony appears to demon-strate thatStan Jones was using nonbargaimngunit employees to performbargainingunitwork, Irene Porter, the Respondent's executive director,testifiedwithout contradiction that Stan Jones notified Laub before the1982 contractnegotiations began thathe no longer employed anycarpen-ters, and thathe would resumea bargainingrelationship with the Unionif he employed carpenters in the future 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn our view, the Union has not shown that it isentitled to anything more than a roster of thosebuilder members that were or had been bound toeither a master or memorandum agreement withthe Union. Such a roster would enable the Unionto determine whether the nine builder members,formerly bound to the master agreement, currentlyadhere to the memorandum agreement, includingthe subcontracting provisions, or otherwise havesatisfied, their bargaining obligation with the Union.We cannot agree with the judge that the Union isalso entitled to a roster of those builder membersthat never were bound to a master or memoran-dum, agreement with the Union.We recognize that Business Representative Laubtestified that,with a roster of all builder members,the Union "might associate" one signatory buildermemberwithanothernonsignatorymember"through some rumor or through some document,"and then demonstrate that both have "the samepresident, the same vice-president, the same record-ing secretary, right down the line." At best, Laub'stestimony offers nothing more than "suspicion orsurmise,"8 especially since there is no record evi-dence or even an allegation that any buildermember engaged in alter ego or double-breastedoperations, that the Respondent encouraged buildermembers to engage in alter ego or double-breastedoperations, or even that any of the Respondent'sbuildermembers were not making the trust fundcontributions required under the master or memo-randum agreement.Without such evidence, wecannot find that the Union has sustained its burdenof demonstrating a probability that a roster of allthe Respondent's builder members is relevant andwill be of use in fulfilling its statutory duties.9 Ac-cordingly,we shall order the Respondent to fur-nish the Union with a roster showing the namesand addresses only of those builder members thatwere or had been bound to either a master ormemorandum agreement with the Union.8 San Diego Newspaper Guild,supra at 868eThe Ninth Circuit'srecent decisioninNLRB v Lumber & Mill Em-ployers Assn.,736 F 2d 507 (1984), is distinguishable In that case, thecourt did require production of the full listof association members afterthe union noticed a substantial drop in the number of firms bound by theassociation agreementUnlike the instant case,that case involved a spe-cialsituationwhere "[t]he[a]ssociationwas the sole negotiator formember firms,and its members were bound to its agreementsby virtue ofitsbylaws " Id at 508-509Consequently,the union members becamebound by thenew association contractHere, however,the Respondentcould binda builder member to the master agreement only if thatmember specificallyauthorized the Respondent to bargain on its behalfMoreover,unlike here,there was evidence that some member employersmight be operating nonunion shops at secondary locations in violation ofthe agreementORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Southern Nevada Home Builders Asso-ciation,Inc.,LasVegas,Nevada, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.1.Substitute the following for paragraph 2(a)."(a)Forthwith furnish Carpenters Local Union1780,United Brotherhood of Carpenters and Join-ers of America, AFL-CIO, with a roster showingthe names and addresses of those builder membersthat are or have been bound to either a master ormemorandum agreement with the Union and peri-odically supplement that roster in the manner spec-ified in the remedy section of this decision."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abideby thisnotice.WE WILL NOTrefuse to bargain collectively withCarpentersLocal Union1780, United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,by refusing to furnish information necessary andrelevant for the Union's use in policing,administer-ing,and negotiating collective-bargaining agree-ments between us or our builder members and theUnion.WE WILL NOTinany like or related mannerinterfere with,restrain,or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL forthwithfurnishCarpentersLocalUnion 1780,United Brotherhood of Carpenters andJoiners of America,AFL-CIO,with a roster con-taining the names and addresses of our buildermembers who are or have been bound to either amaster or memorandum agreement with the Union.SOUTHERN NEVADA HOME BUILDERSASSOCIATION, INC. SOUTHERN NEVADA BUILDERS ASSN.353DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHIMDT, Administrative Law Judge.This matter was heard in Las Vegas, Nevada, on Sep-tember 21, 1983 It is based on a charge filed by Carpen-tersLocal Union 1780, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO (Union), againstSouthern Nevada Home Builders Association, Inc. (Re-spondent or Association) on May 12 1 The Regional Di-rector for Region 31 of the National Labor RelationsBoard (NLRB or Board) issued a complaint and noticeof hearing on behalf of the Board's General Counsel onJune 28 alleging that the Association violated Section8(a)(1)and (5) of the National Labor Relations Act(Act), since April 29 by failing and refusing to furnishthe Union with a list specifying the names and addressesof the Association's employer-members. The Associationfiled a timely answer to the complaint dated July 8 (sub-sequently amended on September 9) denying that it en-gaged in the alleged unfair labor practice and alleging af-firmatively that: (1) the complaint failed to state a "causeof action upon which relief can be granted," and (2) thedispute should be deferred to arbitration under theBoard's decision inCollyer InsulatedWire,192NLRB837 (1971).On the basis of the entire record in this matter, my ob-servation of the witnesses as they testified at the hearing,and my careful consideration of the oral argument of theGeneral Counsel and the posthearing briefs of the Asso-ciation and the Union, I make the followingFINDINGS OF FACT1.JURISDICTIONAt relevant times, the Association has been an organi-zation composed of employers engaged in the buildingand construction industry. One of its purposes is to rep-resent its employer-membersin negotiatingand adminis-tering collective-bargaining agreements with labor orga-nizations, including the Union.Collectively, the Association's employer-members an-nually purchase and receive goods or services valued inexcess of $50,000 from suppliers located outside Nevada,or from suppliers located in Nevada who received thegoods subsequently obtained by the Association's em-ployer-members in substantially the same form directlyfrom outside Nevada. The Associationisanemployerwithin the meaning of Section 2(2) of the Act, engagedincommerceand in a businessaffectingcommercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDIII.THEALLEGED UNFAIR LABOR PRACTICEA. TheEvidenceFor a number of years the Association and the Unionhavemaintainedacollective-bargainingrelationship.They have entered into several successive collective-bar-gainingagreements (master agreements), the most recentbeing effective by its terms from July 1, 1982, throughJune 30, 1984. By its ownrules,and the terms of the col-lective-bargainingagreement,the Association representsand isauthorized to bind its employer-members whohave authorizeditinwritingtonegotiatewith theUnion.2It isundisputed that, insofar as the Association'srules are concerned, its members are at liberty to grantand withdraw an authorization to bargain at will. Onsome occasions, the Association has been diligent in noti-fying the Union when a member has executed or with-drawn a bargaining authorization. On other occasions, nonotice has been provided to the Union for extended peri-ods.Although there is a difference of opinion about theformal procedure for continuing the binding obligationof an employer-member after it withdraws its authoriza-tion for bargaining from the Association, thereisagree-mentthat thereis anobligation to adhere to the terms ofthememorandum agreement attached to the masteragreement.The memorandumagreementabrogates theno-strike,no-lockout, and grievance procedure provi-sions of the master agreement but otherwise obligatesthose to it to adhere to the master agreement, includingthe provision related to the fringe benefit trust funds.Since 1976, there has been a strong propensity by thearea contractors to withdraw authorizations from the As-sociation to negotiate and enter into collective agree-mentswith the Union. The Associationclaimsthat onlythree contractors are bound to the present agreement,whereas 10 were bound to the predecessor agreementand 12 were bound to the prior agreement. The Associa-tion feels that this tendency is product of the bad eco-nomictimesin the area home building industry. There isno evidence that the Association promotes so-calledopen shop groups, the practice of double-breasted oper-ations, or other tactics which labor organization partisansregardas union busting.Instead, the Association's activi-ties,apart from collective bargaining, appear to be cen-tered around industry promotion programs, lobbying atthe state and local level, and performing clearinghousetype activities with respect to local building work.On January 7, the Union's business representativeElmer Laub wrote to Irene Porter, the Association's ex-ecutive director, requesting the "most current list of theCompanies who are signatory to our agreement throughyour Association " When no response was received byFebruary 8, the Union's attorneysenta followup request.Porter finally responded by a letter dated February 22.3The Unionhas beena labororganizationwithin themeaning ofSection 2(5) of the Act at therelevant times.iIf the calendar year is not specified, it is 19832The Association has several classes of members which include banks,savings and loan associations, suppliers, contractors, and subcontractorsThe Contracters are denoted builder members and this is the only groupthe Association represents in collective bargaining9The General Counsel does not allege this delay as being unlawfulPorter attributed it to her attendance at conferences and the performanceof her lobbying duties 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe listed thenames,addresses, and telephone numbersof three contractors "who are signatory" to the agree-ment between the Association and the Union.After receiving the information in the February 22letter, the Union's attorney wrote to the Association onApril 19 asking for thenamesand addresses of all of theAssociation's members, "including those members whomyou contend are not bound by the [Association-Union]negotiations."4 The Union's attorney stated that the in-formation was "necessary with respect to the obligationof the [Union] to fulfill its contractual commitments anddetermine whether there have been any violations of the[Association agreement]." According to the Laub, therewere several circumstanceswhich caused him to havesuspicionsespecially about unlawful double-breasted op-erationswhich he intended to investigate. Laub ex-plained that he had received conflicting information fromtheAssociationconcerningthe status of a contractornamed Carillo and that he had observed jobsite contrac-tor signs which reflectednameswhich weresimilar tothose who were formerly bound to an agreement withtheUnion.Laub said that several of those formerlybound had given no indication they were adhering to thememorandumagreement. Laub articulated other reasons:A.Well, Ernie Becker, Jr. was the president oftheHome Builders Association, to the best of myknowledge. During the time that he was the presi-dent of the Home Builders Association he was sig-natory to the agreement.He had associations with a person named Rich-ards or Richardson who wasn't signatory to theagreement,who I believe it was a partnership or anassociationand maybe even a violation of the con-tract if Richardson was a subcontractor to ErnieBecker, Jr. And that raises my doubts.All the time that Ernie Becker, Jr. was the presi-dentof the Association he was bound to the agree-mentand now I understand he's not the president oftheAssociation and he's not bound to the agree-ment.You have a fellow by the name of Stan Jones,who I understand is the president of the Associationnow, and prior to him being president of the Asso-ciation, he was signatory to the agreement. Now Iunderstand he's not signatory to the agreement, buthe's the president of the Association.Q.When you testified that you understand thatthey are not signatory to the agreement anymore,are thesegentlemen,Mr. Becker and Mr. Jones, arethey still doing contracting work in Las Vegas?A. Yes, sir.Q. Are they employing your members?A Stan Jones isn't.Q.Are either of these men paying into trustfunds for your members?A. No, sir, but Ernie Becker, Jr., in violation ofthe trustfund documents and in violation of theiAt the hearing,Union's counsel clarified this request to limit it to theAssociation's builder-members and not the banks or others which are notnormally represented by the Association in collective bargainingcontract that was negotiated, is sitting on the pen-sion trust, and that's a violation of the contract.Q Would you explain why you believe it's a vio-lation of the contract for Mr. Becker to sit on thetrust funds?A. Because there is an article in the contract thatsays that you have to be a party to the agreement inorder to sit on the trust fund.Q. So would that then mean that either he is asignatory and is obligated to the contract and there-fore can sit on the trust, or he is not a signatory ashe says and he is violating the agreement by beingon the trust?A. Yes, Sir.By letter dated April 29, the Respondent's attorney re-plied to the April 19 request saying that "[a]fter carefulreview, the Association asserts that it has met its legalobligation by furnishing the previously requested infor-mation to [the Union]." Porter refused a similar oral re-quest in 1982 on the ground that its membership list was"proprietary information." Porter asserted that the namesand addresses of contractors, including the names of theprincipal owners and officers, could be obtained frompublicly available building permit documents, contractorlicensing agencies, and the Nevada Secretary of State'soffice.According to Porter, a large number of the con-tractorswho had authorized the Association to bargainin past years has resigned their membership in the Asso-ciation altogether. The Association's membership lists donot indicate which of the individual contractors normallyemploy union members.B. Applicable Legal PrinciplesThe duty to bargain in good faith under Sections8(a)(5) and 8(d) of the Act, obligates an employer to fur-nish its employees' bargaining representative with rele-vant information necessary for it to perform its duties asa bargaining representative.NLRB v. Acme IndustriesCo.,385 U.S. 432 (1967);NLRB v. Truitt Mfg. Co.,351U S. 149 (1956). Information about wages and other re-latedmatters is presumed to be relevant so that a labororganization normally is not required to demonstrate theprecise relevance of such information in order to estab-lish its right to the information on request.Curtiss-WrightCorp. v.NLRB,347 F 2d 61 (3d Cir. 1965). If the requestfor information concerns matters other than those whichare presumptively relevant to the bargaining process,then the relevance of the requested information must bedemonstrated.PressDemocrat Publishing Co. v.NLRB,629 F.2d 1320 (9th Cir. 1980);San Diego NewspaperGuild v.NLRB,548 F.2d 863 (9th Cir 1977). The NinthCircuit does not consider union requests for the namesand addresses of the members of an employer associationto be presumptively relevant.NLRB v. Associated Gener-al Contractors,633 F.2d 766 (9th Cir. 1980), 242 NLRB891 (1979). However, even if the requested information isnot presumptively relevant, a labor organization need notshow that there has been an actual contract violation orthat the information sought would fully resolve the ques- SOUTHERN NEVADA BUILDERS ASSNtion as to whether there had been a contract violation.Instead, it only need be shown that the membershipname and address information is "relevant to investiga-tions of contract violations, and that there is a reasonablebasis for further investigation." Id. at 771.C The ContentionsIn his oral argument, the General Counsel assertedthat the outcome here was controlled by the Board's de-cision in theAssociated General Contractorscase as, in hisview, there were no significant differences in the twocases. In its brief, the Union argued that the two caseswere "identical." In addition, both the General Counseland the Union argue that the Respondent's affirmativedefense seeking deferral under theCollyerdoctrineshould be rejected on the basis ofUnited-Carr of Tennes-see,202 NLRB 729 (1983), where the Board adopted,without comment, Judge Lipton's finding that-..where the employer withholds requested in-formation which is potentially relevant inassisting aunion intelligently to evaluate or process a griev-ance-unless the statutory right to such informationiseffectivelywaived in the contract-the Board'sCollyerdoctrine is not applicable to such an issueThe Respondent argues at length that this case is fac-tually distinguishable from theAssociatedGeneral Con-tractorscase and that the evidence here was not sufficientto demonstrate that the name and address informationsought was necessary and relevant to the Union's per-formance of its duties as the collective-bargaining repre-sentative. In effect, the Association argues thata rulingin the Union's favor would be tantamount to holdingthat the Association would be obligated to turn over itsproprietary membership list "simply because the Unionstated it wanted it." The Association observed that therewas an apparent difference of opinion between the Boardand the Ninth Circuit Court of Appeals inAsscociatedGeneral Contractorsas to whether the name and addressinformation similar to that sought here was presumptive-ly relevant and averred that "if necessary, the Associa-tion is willing to appeal [an adverse decision] to the U.S.Ninth Circuit Court of Appeals." Finally, the Respond-ent renewed its argument in its brief that this entirematter should be deferred to the arbitration processunder the Board'sCollyerdoctrineThe Association'sbriefmade no attempt to distinguish or explain theUnited-Carrdecision.D. ConclusionsAlthough it is true as the Association claims that thiscase is factually distinguishable from theAssociated Gen-eral Contractorscase, there is no indication that the out-come in cases of this nature turns on a showing that theemployer-associationwas actively promoting defectionsfrom the ranks of union contractors as the Respondent'sargument suggest. Clearly the relevance of the type ofname and address information sought here can be dem-onstrated on the basis of a myriad of other fact patternscompletely unrelated to the question of whether or notthere is some scheme to promote open shops or double-355breasted operations. In my judgment, the circumstancesshow here through Laub's testimony is sufficient to dem-onstrate that the information sought by the Union in theApril 19 letter of its counsel is necessary and relevant forit to perform its bargaining representative functionsIt is axiomatic that a bargaining representative is enti-tled to judge for itself whether to press potential claimsbefore one or another of several available forums.Tor-ringtonCo. v.NLRB,545 F.2d 840 (2d Cir. 1976). Thename and address information sought here appears tohave elementary significance for contract administrationand enforcement purposes. Thus, according to Laub,none of the firms which bound to the last master agree-ment have signified that they are adhering to the memo-randum agreement.At the veryleast,the informationsought by the Union would indicate the current locationof those firms and whether or not they are sufficientlyactive in the industry to remain members of the local in-dustry association. In addition, it is not unreasonable toassume that contractors other than the one already un-covered by Laub may have altered their operations bymeans of the subcontracting device and the roster soughtby the Union would likely provide significant informa-tion pertinent to whether or not there was compliancewith the subcontracting provisions of the master agree-ment. Moreover, the information sought is very likely tobe useful for confirming or allaying Laub'ssuspicionsthat some of the Association's members are engaged inillicitdouble-breasted operations. The Association's dec-laration that a particular contractor is or is not currentlybound to the master agreement would likewise be perti-nent to the administration of the trust fund if Laub's as-sertion about the qualifications for trustee positions is ac-curate.Finally Laub's testimony that there has been alarge influx of carpenters into the area as a result of therumors concerning the construction of an MX missilesystem places an added burden on the Union to secureemployment opportunities for persons utilizing the hiringhall.The information sought here has obvious uses inthat regard.Entirely apart from contract administration or enforce-ment purposes, the Board's decision inAssociated GeneralContractorscalls attention to the fact that name and ad-dress information can also be useful in formulating pro-posalsforfuturecollective-bargainingnegotiations.Where, as here, there has been a dramatic drop in thenumber of contractors who have agreed to be bound tothe master agreement and may no longer be adhering tothe memorandum agreement,the Union may be desirousof formulating proposals other than the current mecha-nism to assure a more stable bargaining relationship andfunding for the trust funds. Or, after assessing the Asso-ciation'smembership roster and other informa'ion, theUnion may very well desire to shift its emphasis awayfrom negotiating its area pattern agreement with the As-sociation altogether in view of the apparent lack of alle-giance by the local contractors to that organization astheir bargaining agency.Accordingly, without regard to whether or not thename and address information sought is or is not pre-sumptively relevant, I find that the General Counsel has 356DECISIONSOF NATIONALLABOR RELATIONS BOARDdemonstrated that it is necessary and relevant in this spe-cific circumstance in order for the Union to perform itsduties as a collective-bargaining representative. It followsthat the Association's refusal to furnish the informationwas unlawful.NLRB v. Associated General Contractors,supra. I further find on the basis of the Board's decisioninUnited-Carr,supra, that it would be inappropriate todefer this dispute to the arbitration process.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe unfair labor practice set forth above, occurring inconnectionwith operations of the Association's mem-bers, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead of labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Association has engaged in anunfair labor practice, it will be recommended that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposesand policies of the Act. More specifically, it is reco-niended that the Association be ordered to furnish theUnion with a roster containing the names and addresses,of its builder members which has been found to be rele-vant and necessary for purposes of negotiating and ad-ministering agreementswith the Association and itsmembers, and that the Association periodically supple-ment that roster by notifying the Union of the additionsand deletions to the roster with the same frequency theAssociation has followed in notifying the Union of theadditions or deletions to the roster of its members whohave executed or withdrawn authorizations for bargain-ing.Finally, it is recommended that the Association beordered to post the notice attached hereto as the appen-dix and to furnish signed copies of notice for posting bythe Union if it so desires.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act, engaged in commerce or anindustry affecting commerce within the meaning of sec-tion 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.At all relevant times the Union has been the exclu-sive collective-bargaining representative of the journey-men and apprentice carpenter employees employed bycertainof the Respondent's builder-members in unitswhich are appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4.By refusing to furnish information requested by theUnion which is necessary and relevant for purposes ofcollective bargaining in the above units, or the adminis-tration of collective-bargaining agreements applicable tosaid units, the Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(5) and (1) ofthe Act.5.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERThe Respondent, Southern Nevada Home Builders As-sociation, Inc., Las Vegas, Nevada, its officers, agents,successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with CarpentersLocal Union 1780, United Brotherhood of Carpentersand Joiners of America, AFL-CIO by refusing to supplyrelevant information on request.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a)Forthwith furnish Carpenters Local Union 1780,United Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO with a roster showing the names and ad-dresses of its builder members and periodically supple-ment that roster in the manner specified in the remedysection of this decision.(b) Post at the Respondent's business offices and meet-ing halls, copies of the attached notice marked "Appen-dix."6Copies of the notice, on forms provided by theRegional Director for Region 31, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to its members andothers are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(c)Sign and return to the Regional Director forRegion 31 sufficient copies of the attached notice marked"Appendix" for posting by Carpenters Local Union1780,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, if willing, in conspicuous places, in-cluding all places where notices to its member and othersare customarily posted.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "